ORDER

WHEREAS, on April 15, 1996, this court suspended petitioner Anthony M. Marick from the practice of law for a period of 9 months; and
WHEREAS, pursuant to Rule 18, Rules on Lawyers Professional Responsibility, a Panel of the Lawyers Professional Board considered the petition for reinstatement and the report of the Director of the Office of Lawyers Professional Responsibility and heard testimony; and
WHEREAS, the Panel issued findings of fact, conclusions of law and a recommendation, unammously recommending that petitioner be immediately reinstated to the practice of law, without condition or probationary terms, based on the conclusions that petition*389er has shown clear and convincing evidence that he has undergone moral change such that he is presently fit to practice law and that he has maintained the skills and knowledge necessary to resume practice,
IT IS HEREBY ORDERED that petitioner Anthony M. Marick be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately.
BY THE COURT:
/s/ Alan C. Page Alan C. Page /s/ Associate Justice